EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7, and 13 are allowable because the prior art of record does not disclose or reasonably suggest a method, computer system, and computer program product comprising applying natural language processing (NLP) to a textual corpus including applying seed terms of a dictionary to the textual corpus and identifying one or more matching items in the textual corpus, characterizing linguistic properties for each matching item in the textual corpus including constructing a context pattern from the textual corpus for each of the identified one or more matching items, applying each constructed context pattern to the dictionary, identifying matching content between the seed terms of the dictionary and content of the constructed context pattern corresponding to the seed terms, quantifying the identified matching content including assessing scores for the seed terms, the score for the seed term representative of a quantity of the context patterns matching the seed term, identifying one or more anomalous terms from the seed terms of the dictionary, the one or more anomalous terms having ambiguous behavior as reflected in the quantification, and selectively removing the identified one or more anomalous seed terms from the dictionary including selectively removing at least the anomalous seed term associated with the score corresponding to the highest quantity of matching context patterns.
Generally, Applicants’ argument is persuasive upon reconsideration that there is an insufficient teaching that anomalous terms are the terms that are being removed from a dictionary in Nakajima et al. (U.S. Patent No. 5,181,163).  Here, Nakajima et al. does provide that pairs of words are examined for ambiguity, that cooccurrence relation information that is free from ambiguity is automatically extracted from a textual sentence, and the extracted information is registered to the cooccurrence dictionary.  However, this teaching only expressly relates to adding words that are not ambiguous to a dictionary.  Here, ambiguous words are taken to be equivalent to anomalous terms.  Additionally, Nakajima et al. teaches that generalizable information items are removed from the cooccurrence dictionary and transferred to a case frame dictionary.  Applicants’ argument is not persuasive that transferring generalizable information items from a cooccurrence dictionary to a case frame dictionary necessarily excludes removing these generalizable information items from the cooccurrence dictionary.  That is, it is consistent to remove an item from a first dictionary and add that item to a second dictionary, so that the item is still removed from the first dictionary.  Still, there is insufficient evidence that the generalizable information items that are being removed are the same as the ambiguous words (anomalous terms) in Nakajima et al.  One skilled in the art looking at all evidence cannot conclude that the prior art reasonably teaches all of the limitations including removing ambiguous or anomalous terms from a dictionary.  Applicants’ arguments are persuasive on this point.  
The Specification, ¶[0001], states an objective of managing problematic terms in a dictionary including selectively pruning problematic terms that are ambiguous or spurious in a given corpus.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 3, 2022